DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/6/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-9 are objected to because of the following informalities:  the misspelling of “comprsing” in claim 1 line 3 should be corrected.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0365921 (hereinafter Wu) in view of “5G-Key Component of the Network Society” RWS-150009 (hereinafter Ericsson).
Regarding claims 1, 10, 13 and 14, Wu teaches a UE/BS/method comprising: receiving, from the BS, information on a length of a subframe group comprsing at least one subframe ([0043]: details the size of each of plurality of subframe groups is a predetermined value, is a total number of potential scheduled subframes, and is indicated by DCI or RRC scheduling); obtaining information on a configuration of the at least one subframe in the subframe group (see claims 8 and 13: details a starting subframe of the plurality of subframes and a length of the plurality of subframes are determined and the plurality of subframes are allocated for a PDSCH or a PUSCH). 
Wu does not explicitly teach receiving, from the BS, either or both of control information and data on downlink resources configured according to the configuration of the at least one subframe in the subframe group; and transmitting, to the BS, either or both of control information and data on uplink resources configured according to the configuration of the at least one subframe in the subframe group, wherein the subframe group includes one guard period.
However, Ericsson teaches receiving, from the BS, either or both of control information and data on downlink resources configured according to the configuration of the at least one subframe in the subframe group (pages 28-34: details self-contained subframe have DL part and UL part with high degree of symmetry; can be concatenated for longer TTIs; having DL data in one subframe and DL data, GP and UL control in another subframe); and transmitting, to the BS, either or both of control information and data on uplink resources configured according to the configuration of the at least one subframe in the subframe group, wherein the subframe group includes one guard period (pages 28-34: details self-contained subframe have DL part and UL part with high degree of symmetry; can be concatenated for longer TTIs; having DL data in one subframe and DL data, GP and UL control in another subframe).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to incorporate the teachings of Ericsson and include receiving, from the BS, either or both of control information and data on downlink resources configured according to the configuration of the at least one subframe in the subframe group; and transmitting, to the BS, either or both of control information and data on uplink resources configured according to the configuration of the at least one subframe in the subframe group, wherein the subframe group includes one guard period of Ericsson with Wu. Doing so has the advantage of low latency and fast decoding (Ericsson, at page 34).

Regarding claim 2, Wu teaches, wherein the information on the length of the subframe group is transmitted via at least one of a Master Information Block (MIB), a System Information Block (SIB), a Paging CHannel (PCH), Radio Resource Control (RRC) signaling, and a Physical Downlink Control CHannel (PDCCH) ([0043]: details configured by RRC).  
([0062]: details a plurality of subframes are non-consecutive subframes, a distance between each two neighboring subframes is a fixed value, and indication indicates a starting subframe, length and distance). 

Regarding claim 4, Wu does not explicitly teach wherein the subframe group sequentially comprises the downlink resources, the guard period, and the uplink resources in a time domain.
However, Ericsson teaches wherein the subframe group sequentially comprises the downlink resources, the guard period, and the uplink resources in a time domain (page 34: details DL data, GP, UP ctrl). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to incorporate the teachings of Ericsson and include wherein the subframe group sequentially comprises the downlink resources, the guard period, and the uplink resources in a time domain of Ericsson with Wu. Doing so has the advantage of low latency and fast decoding (Ericsson, at page 34).

Regarding claim 5, Wu teaches wherein the information on the configuration of the at least one subframe in the subframe group is obtained by receiving it from the BS ([0062]: details the plurality of subframes are determined and the plurality of subframes are allocated for a PDSCH or a PUSCH; device may receive the PDSCH via the plurality of subframes indicated by the network; E-UTRAN, as network includes eNBs, as BS).
  
Regarding claim 6, Wu teaches wherein the information on the configuration of the at least one subframe in the subframe group is obtained from a Physical Downlink Control CHannel (PDCCH) detected in the at least one subframe ([0062]: details indication is transmitted in a DCI; downlink control information is transmitted in PDCCH). 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Ericsson, and further in view of US 2015/0098367 (hereinafter Park).
Regarding claim 7, Wu does not explicitly teach wherein when the subframe group sequentially comprises three subframes: first, second, third subframes in a time domain and when grant information for a Physical Uplink Shared CHannel (PUSCH) in the second subframe or grant information for a PUSCH in the third subframe is detected in the first subframe of the subframe group, the first subframe is set as a downlink resource and the second and third subframes are set as uplink resources. 
However, Park teaches wherein when the subframe group sequentially comprises three subframes: first, second, third subframes in a time domain and when grant information for a Physical Uplink Shared CHannel (PUSCH) in the second subframe or grant information for a PUSCH in the third subframe is detected in the first subframe of the subframe group, the first subframe is set as a downlink resource and the second and third subframes are set as uplink resources (FIG. 3; FIG. 6;[0336]: details sequentially comprises three subframes; transmits the UL grant from at least one subframe… for the PUSCH transmission… for UL/DL configuration). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to incorporate the teachings of Park and include when the subframe group sequentially comprises three subframes: first, second, third subframes in a time domain and when grant information for a Physical Uplink Shared CHannel (PUSCH) in the second subframe or grant information for a PUSCH in the third subframe is detected in the first subframe of the subframe group, the first subframe is set as a downlink resource and the second and third subframes are set as uplink resources of Park with Wu. Doing so has the advantage of improving data transmission efficiency (Park, at paragraph [0339]).

Regarding claim 8, Wu does not explicitly teach wherein locations of first downlink resources used by the UE to receive the control information from the BS, second downlink resources used by the UE to receive data from the BS, first uplink resources used by the UE to transmit the control information to the BS, and second uplink resources used by the UE to transmit the data to the BS are configured based on the information on the configuration of the at least one subframe in the subframe group. 
However, Park teaches wherein locations of first downlink resources used by the UE to receive the control information from the BS, second downlink resources used by the UE to receive data from the BS, first uplink resources used by the UE to transmit the control information to the BS, and second uplink resources used by the UE to transmit the data to the BS are configured based on the information on the configuration of the at (FIG. 3; FIG. 6; [0058]-[0064]: details transmits the UL grant from at least one subframe… for UL/DL configuration; resource allocation for control information and data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to incorporate the teachings of Park and include locations of first downlink resources used by the UE to receive the control information from the BS, second downlink resources used by the UE to receive data from the BS, first uplink resources used by the UE to transmit the control information to the BS, and second uplink resources used by the UE to transmit the data to the BS are configured based on the information on the configuration of the at least one subframe in the subframe group of Park with Wu. Doing so has the advantage of improving data transmission efficiency (Park, at paragraph [0339]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Ericsson as applied to claim 1 above, and further in view of US 2014/0092880 (hereinafter Wang).
Regarding claim 9, Wu does not explicitly teach wherein the guard period is allocated to two symbols in a time domain.
However, Wang teaches wherein the guard period is allocated to two symbols in a time domain ([0107]: details if a guard period level of UE1 is level 1, a guard period length is 2 OFDM symbols). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to incorporate the .
 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Ericsson, and further in view of WO 2014-098914 (hereinafter Blackberry).
Regarding claim 11, Wu does not explicitly teach transmitting the information on the length of the subframe group and the information on the configuration of the at least one subframe in the subframe group to a neighboring BS.
However, Blackberry teaches transmitting the information on the length of the subframe group and the information on the configuration of the at least one subframe in the subframe group to a neighboring BS ([0152][0173]: details UL/DL configuration information is exchanged among network cells by means of an X2 message).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to incorporate the teachings of Blackberry and include transmitting the information on the length of the subframe group and the information on the configuration of the at least one subframe in the subframe group to a neighboring BS of Blackberry with the information on length and configuration of Wu. Doing so has the advantage of allowing for flexible deployment (Blackberry, at paragraph [0028]).


However, Blackberry teaches wherein the information on the length of the subframe group and the information on the configuration of the at least one subframe in the subframe group is transmitted via an X2 interface or X2 signaling ([0152][0173]: details UL/DL configuration information is exchanged among network cells by means of an X2 message).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to incorporate the teachings of Blackberry and include the information on the length of the subframe group and the information on the configuration of the at least one subframe in the subframe group is transmitted via an X2 interface or X2 signaling of Blackberry with the information on length and configuration of Wu. Doing so has the advantage of allowing for flexible deployment (Blackberry, at paragraph [0028]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang (US 2016/0286561) details UL-DL configuration.
Park (US 2014/0153453) details limiting a downlink subframe in a TDD mode.
Kim (US 2014/0029490) details transmitting/receiving data.
Fu (US 9722737) details sending and receiving feedback information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644.  The examiner can normally be reached on Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/J.K./           Patent Examiner, Art Unit 2415  

/JEFFREY M RUTKOWSKI/           Supervisory Patent Examiner, Art Unit 2415